Exhibit 10.1


GROUP 1 AUTOMOTIVE, INC.
PERFORMANCE SHARE UNIT AGREEMENT
This Performance Share Unit Agreement (the “Agreement”) is made and entered into
by and between Group 1 Automotive, Inc., a Delaware corporation (the “Company”),
and you. This Agreement is entered into as of the [•] day of [•], 20[•] (the
“Date of Grant”).
1.Grant. The Company hereby grants to you as of the Date of Grant a Performance
Award that is a Phantom Stock Award consisting of [•] performance share units
(the “Performance Share Units”), subject to the terms and conditions set forth
in this Agreement. Depending on the Company’s performance, you may earn from
zero percent (0%) to two hundred percent (200%)1 of the Performance Share Units,
based on the Company’s performance on [•] measures set forth in Section 3 over a
designated performance period.


2.The Plan. The Performance Share Units granted to you by this Agreement shall
be granted under the Group 1 Automotive, Inc. 2014 Long-Term Incentive Plan (the
“Plan”). A copy of the Plan has been furnished to you and shall be deemed a part
of this Agreement as if fully set forth herein and the terms capitalized but not
defined in this Agreement or on Appendix A attached hereto shall have the
meanings set forth in the Plan. This Agreement is subject to all the terms,
conditions, limitations and restrictions contained in the Plan.


3.Performance Period and Measures. This Section 3 sets forth the details of the
Performance Award. You will be entitled to a payment in shares of Common Stock
in the amount determined under Section 3(b) and payable at the time indicated in
Section 5, subject to (i) your continuous employment with the Company through
the Vesting Date and (ii) the satisfaction of the performance conditions set
forth in this Section 3 measured as of December 31, 20[•].


(a)Performance Measures. The number of Performance Share Units earned for the
Performance Period is determined based on the Company’s performance with respect
to [Performance Measure 1] and [Performance Measure 2] over the Performance
Period.


(b)Shares Payable. Subject to Sections 4 and 5, the number of shares of Common
Stock payable is equal to the product determined by multiplying the total number
of Performance Share Units awarded pursuant to this Agreement by the Performance
Unit Payout Percentage achieved with respect to the Performance Period.


4.Termination of Employment.


(a)Termination Generally. If, prior to the Vesting Date you voluntarily separate
from employment with the Company (other than due to your Planned Retirement,
death or Disability) or your employment is terminated by action of the Company,
all Performance Share Units awarded hereunder (and any related Dividend
Equivalents) will be forfeited. In the case of a Planned Retirement, if you fail
to comply with the Post-Retirement Obligations continuously from the date of the
termination of your employment as a result of a Planned Retirement until the
Compliance Expiration Date, all Performance Share Units awarded hereunder (or
any Restricted Stock Award granted pursuant to Section 4(b) and any unpaid
Dividend Equivalents) will be forfeited for no consideration and be null and
void.
















———————————————
1 Note: Range of units potentially earned may be modified by the Committee with
respect to awards granted in future years.











--------------------------------------------------------------------------------



(b)Planned Retirement. If, prior to the Vesting Date, you separate from
employment due to Planned Retirement, within thirty (30) days following the end
of the Performance Period you will receive an unvested Restricted Stock Award
with respect the number of shares of Common Stock equal to the product
determined by multiplying the total number of Performance Share Units awarded
pursuant to this Agreement by the Performance Unit Payout Percentage achieved
with respect to the Performance Period, which Restricted Stock Award will vest
and become nonforfeitable to the extent you comply with the Post-Retirement
Obligations continuously from the date of the termination of your employment as
a result of a Planned Retirement until the Compliance Expiration Date.


(c)Death or Disability. If, prior to the Vesting Date, you separate from
employment due to death or Disability, within thirty (30) days following the end
of the Performance Period you will receive the number of shares of Common Stock
equal to the product determined by multiplying the total number of Performance
Share Units awarded pursuant to this Agreement by the Performance Unit Payout
Percentage achieved with respect to the Performance Period.


(d)Leave of Absence. With respect to the Performance Share Units, the Company
may, in its sole discretion, determine that if you are on leave of absence for
any reason you will be considered to still be in the employ of the Company,
provided that your rights to the Performance Share Units, if any, during a
Performance Period in which such a leave of absence occurs may be prorated to
reflect the period of time during the Performance Period that you provided
actual services to the Company.


5.Payment of Performance Share Units. The number of shares of Common Stock
payable hereunder shall be paid as soon as reasonably practicable after the
Vesting Date but in no event later than thirty (30) days following the Vesting
Date, in the amount determined in accordance with Section 3; provided, however,
in the event that you separate from employment with the Company (a) pursuant to
Section 4(b), the shares shall be paid in the form of a Restricted Stock Award
within thirty (30) days following the end of the Performance Period, or (b)
pursuant to Section 4(c), the shares of Common Stock shall be paid within thirty
(30) days following your death or Disability. Such payment will be subject to
withholding for taxes and other applicable payroll adjustments. The Committee’s
determination of the amount payable shall be binding upon you and your
beneficiary or estate. The value of such shares shall not bear any interest
owing to the passage of time. The number of shares of Common Stock payable will
be rounded down to the nearest share. No fractional shares of Common Stock will
be issued pursuant to this Agreement. Notwithstanding anything to the contrary
in this Agreement, in no event may the number of shares of Common Stock (or, if
applicable, Restricted Stock) issued to you pursuant to this Agreement have an
aggregate Fair Market Value (determined as of the Vesting Date or, if
applicable, the date of Planned Retirement, death or Disability) that exceeds
the aggregate Fair Market Value of the number of shares of Common Stock
underlying Performance Share Units granted hereunder multiplied by 4 (the
“Maximum Value”).2 In the event the aggregate Fair Market Value of the shares of
Common Stock payable pursuant to this Section 5 exceeds the Maximum Value, the
number of shares of Common Stock payable pursuant to this Section 5 will be
reduced to a number of whole shares of Common Stock the aggregate Fair Market
Value of which is equal to or less than the Maximum Value.


























———————————————
2 Note: Maximum value may be modified by the Committee with respect to awards
granted in future years.













--------------------------------------------------------------------------------



6.Limited Stockholder Rights and Dividend Equivalents. The Performance Share
Units granted pursuant to this Agreement do not and shall not entitle you to any
rights of a holder of Common Stock, including the right to vote, prior to the
date shares are issued to you in settlement of the Performance Share Units
pursuant to Section 5; provided, however, that in the event the Company declares
and pays a cash dividend in respect of its outstanding shares of Common Stock
and, on the record date of that dividend, you hold Performance Share Units
granted pursuant to this Agreement that have not been settled, you will be
eligible to receive an amount in cash equal to the cash dividends you would have
received if you were the holder of record as of such record date, of the number
of shares of Common Stock earned pursuant to Section 3 (prior to any reduction
for withholding) (such payment the “Dividend Equivalents”). Dividend Equivalents
will be paid to you, less any applicable withholding for taxes or payroll
adjustments, at the time the Performance Share Units are settled as described in
Sections 4(c) or 6, as applicable, and will be subject to forfeiture at the same
times and to the same extent as the Performance Share Units; provided, however,
in the event of your Planned Retirement the Dividend Equivalents will be paid to
you within thirty (30) days following the end of the Performance Period provided
you have complied with the Post-Retirement Obligations continuously from the
date of your Planned Retirement through the date of such payment. Your rights
with respect to the Performance Share Units and the Dividend Equivalents shall
remain forfeitable at all times prior to the date on which the rights become
vested and earned as set forth in Sections 3, 4(b) or 4(c), as applicable.


7.Adjustment in Number of Performance Share Units. The number of Performance
Share Units subject to this Agreement shall be adjusted to reflect stock splits
or other changes in the capital structure of the Company, all in accordance with
the Plan. In the event that the outstanding shares of the Company are exchanged
for a different number or kind of shares or other securities, or if additional,
new or different shares are distributed with respect to the shares through
merger, consolidation, or sale of all or substantially all of the assets of the
Company, there shall be substituted for the shares under the Performance Share
Units subject to this Agreement the appropriate number and kind of shares of new
or replacement securities as determined in the sole discretion of the Committee,
subject to the terms and provisions of the Plan.


8.Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the shares may then be listed. No shares will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the shares may
then be listed. In addition, shares will not be issued hereunder unless (a) a
registration statement under the Securities Act, is at the time of issuance in
effect with respect to the shares issued or (b) in the opinion of legal counsel
to the Company, the shares issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Award
will relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite authority has not been obtained. As a
condition to any issuance hereunder, the Company may require you to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect to such compliance as may be requested by the Company. From time to
time, the Board and appropriate officers of the Company are authorized to take
the actions necessary and appropriate to file required documents with
governmental authorities, stock exchanges, and other appropriate Persons to make
shares available for issuance.


9.Payment of Taxes. The Company may require you to pay to the Company an amount
the Company deems necessary to satisfy its current or future withholding with
respect to federal, state or local income or other taxes that you incur as a
result of the Award. With respect to any tax withholding and to the extent
permissible pursuant to Rule 16b-3 under the Exchange Act, you may (a) direct
the Company to withhold from the shares to be issued to you under this Agreement
the number of shares necessary to satisfy the Company’s withholding of such
taxes, which determination will be based on the shares’ Fair Market Value at the
time such determination is made; (b) deliver to the Company shares sufficient to
satisfy the Company’s tax withholding, based on the shares’ Fair Market Value at
the time such determination is made; or (c) deliver cash to the Company
sufficient to satisfy its tax withholding obligations. If you desire to elect to
use the stock withholding option described in subparagraph (a), you must make
the election at the time and in the manner the Company prescribes and the
maximum number of shares that may be so withheld or











--------------------------------------------------------------------------------



surrendered shall be a number of shares that have an aggregate Fair Market Value
on the date of withholding or repurchase of up to the aggregate amount of such
tax liabilities determined based on the greatest withholding rates for federal,
state, foreign and/or local tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment with respect to the
Award. The Company, in its discretion, may deny your request to satisfy its tax
withholding obligations using a method described under subparagraph (a) or (b).
In the event the Company determines that the aggregate Fair Market Value of the
shares withheld as payment of any tax withholding obligation is insufficient to
discharge that tax withholding obligation, then you must pay to the Company, in
cash, the amount of that deficiency immediately upon the Company’s request.


10.Right of the Company to Terminate Services. Nothing in this Agreement confers
upon you the right to continue in the employ of or performing services for the
Company, or interfere in any way with the rights of the Company to terminate
your employment or service relationship at any time.
11.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.


12.Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the successful enforcement of the
terms and provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.


13.No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Performance Share Units
granted hereunder.


14.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares or other property to you, or to your legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, will, to
the extent thereof, be in full satisfaction of all claims of such Persons
hereunder. In addition, the Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a general release of all claims in favor of the
Company, any Affiliate and the employees, officers, stockholders or board
members of the foregoing in such form as the Company may determine.


15.Clawback. This Agreement is subject to any written clawback policies that the
Company, with the approval of the Board or the Committee, may adopt. Any such
policy may subject your Performance Share Units and amounts paid or realized
with respect to the Performance Share Units under this Agreement to reduction,
cancelation, forfeiture or recoupment if certain specified events or wrongful
conduct occur, including but not limited to an accounting restatement due to the
Company’s material noncompliance with financial reporting regulations or other
events or wrongful conduct specified in any such clawback policy adopted to
conform to the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
and rules promulgated thereunder by the SEC and that the Company determines
should apply to this Agreement.


16.No Guarantee of Interests. The Board and the Company do not guarantee the
shares from loss or depreciation.


17.Company Records. Records of the Company regarding your period of service,
termination of service and the reason(s) therefor, leaves of absence,
re-employment, and other matters shall be conclusive for all purposes hereunder,
unless determined by the Company to be incorrect.


18.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.


19.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.













--------------------------------------------------------------------------------



20.Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.


21.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.


22.Company Action. Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.


23.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
24.Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.


25.Amendment. This Agreement may be amended the Board or by the Committee at any
time (a) if the Board or the Committee determines, in its sole discretion, that
amendment is necessary or advisable in light of any addition to or change in any
federal or state, tax or securities law or other law or regulation, which change
occurs after the Date of Grant and by its terms applies to the Award; or (b)
other than in the circumstances described in clause (a) or provided in the Plan,
with your consent.


26.Section 409A. It is intended that the Performance Share Units awarded
hereunder shall be exempt from the requirements of Section 409A of the Code (and
any regulations and guidelines issued thereunder), and this Agreement shall be
interpreted on a basis consistent with such intent. Notwithstanding anything in
this Agreement to the contrary, if you are a “specified employee” under Section
409A of the Code at the time of separation from service and if payment of any
amount under this Agreement is required to be delayed for a period of six months
after the separation from service pursuant to Section 409A of the Code, payment
of such amount shall be delayed as required by Section 409A of the Code, and the
accumulated postponed amount shall be paid in a lump sum payment within 10 days
after the end of the six-month period. If you die during the postponement period
prior to the payment of postponed amount, the accumulated postponed amount shall
be paid to the personal representative of your estate within 60 days after the
date of your death.


27.Nontransferability of Agreement. This Agreement and all rights under this
Agreement shall not be transferable by you during your life other than by will
or pursuant to applicable laws of descent and distribution. Any of your rights
and privileges in connection herewith shall not be transferred, assigned,
pledged or hypothecated by you or by any other person or persons, in any way,
whether by operation of law, or otherwise, and shall not be subject to
execution, attachment, garnishment or similar process. In the event of any such
occurrence, this Agreement shall automatically be terminated and shall
thereafter be null and void. Notwithstanding the foregoing, all or some of the
Performance Share Units or rights under this Agreement may be transferred to a
spouse pursuant to a domestic relations order issued by a court of competent
jurisdiction.


[Remainder of Page Intentionally Blank]











--------------------------------------------------------------------------------





Appendix A
Defined Terms
For purposes of the Agreement, the following terms shall have the meanings
assigned below:
“Affiliate” has the meaning provided in Rule 12b-2 under the Exchange Act.
“Board” shall mean the Board of Directors of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the committee of the Board that is selected by the Board
to administer the Plan as provided in Paragraph IV(a) of the Plan.
“Compliance Expiration Date” shall mean the date that is two years following the
effective date of the termination of your employment with the Company.
“Disability” shall mean you become disabled within the meaning of Section
409A(a)(2)(C) of the Code and applicable administrative authority thereunder.
“Peer Group” means [•]. If a member of the Peer Group ceases to be a public
company during the Performance Period (whether by merger, consolidation,
liquidation or otherwise) or it fails to file financial statements with the SEC
in a timely manner, it shall be treated as if it had not been a Peer Group
member for the entire Performance Period.
“[Performance Measure 1]” means [•].
“[Performance Measure 2]” means [•].
“[Performance Percentage 1]” means [•].3  
“[Performance Percentage 2]” means [•].3 
“Performance Period” means the period commencing on January 1, 20[•] and ending
on December 31, 20[•].
“Performance Unit Payout Percentage” means the percentile obtained by dividing
the sum of (1) the [Performance Percentage 1] and (2) the [Performance
Percentage 2], by two.4
“Person” has the meaning given in section 3(a)(9) of the Exchange Act as
modified and used in sections 13(d) and 14(d) of the Exchange Act.
“Planned Retirement” shall mean that the Board of Directors of the Company has
accepted the your resignation under terms relating to date and conditions of
resignation that are mutually agreeable to you and the Company.
“Post-Retirement Obligations” shall mean any of your obligations that apply
following the termination of your employment with the Company, including,
without limitation, pursuant to any employment agreement, restricted stock award
agreement or any other agreement between you and the Company, as such agreements
may be amended from time to time, and any such other obligations that apply
following the termination of your employment with the Company pursuant to any
other agreement that may be entered into by you and the Company from time to
time.
“SEC” means the Securities and Exchange Commission.











--------------------------------------------------------------------------------



“Securities Act” means the Securities Act of 1933, as amended.
“Vesting Date” means December 31, 20[•].
























































































———————————————
3 Note: Performance achievement may be determined on an absolute or relative
basis as determined by the Committee.
4Note: May be modified by the Committee to reflect a number of performance
measures greater than or less than two with respect to awards in future years.









